DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is misdescriptive to state that the first and second connectors do not extend beyond the first and second part in the second configuration.  It is clear from applicant’s figure 8 that the first and second connectors (58, 59) extend beyond the first and second parts (52, 54).

    PNG
    media_image1.png
    615
    368
    media_image1.png
    Greyscale

Regarding claim 20, “the attachment” has no antecedence.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 10 are rejected under 35 U.S.C. 102a(1) as being anticipated by Silverstein, US 2016/0007701 A1.  Silverstein discloses the claimed pendant with a first and second parts hinged to one another.  A cavity is located between the parts and houses a hingedly attached second ornament.  The pendant has first and second configurations, i.e., a closed and open position.  The annotated drawing shows the details of the claimed limitations.

    PNG
    media_image2.png
    896
    688
    media_image2.png
    Greyscale

s 11-12, 14 and 17 are rejected under 35 U.S.C. 102a(1) as being anticipated by Porcaro, US 4882915.  Porcaro discloses the claimed pendant with a first and second parts connected to one another.  A cavity is located between the parts to house a hingedly attached second ornament.  The pendant has first and second configurations, i.e., a closed and open position.  The annotated drawing shows the details of the claimed limitations.

    PNG
    media_image3.png
    533
    520
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein, US 2016/0007701 A1 in view of Weems, 2015/0183471 A1.  Silverstein fails to disclose a magnetic coupling between the first and second part.  However, Weems discloses using a magnetic coupling in addition to a hinged connection between the first and second parts to ensure that the parts remain coupled.  Therefore, it would have been obvious to add the magnetic coupling to Silverstein’s pendant to ensure an additional safety feature to prevent the parts from undesirably opening.

    PNG
    media_image4.png
    578
    600
    media_image4.png
    Greyscale

13 is rejected under 35 U.S.C. 103 as being unpatentable over Porcaro, US 4882915 in view of Silverstein, US 2016/0007701 A1.  Porcaro fails to disclose decorative aperture in the first or second part of the pendant.  However, Silverstein discloses it is old and well known to provide ornamental decorative apertures to improve the look and beauty of the pendant.  Therefore, it would have been obvious to beautify Porcaro’s pendant by adding decorative apertures to the surface of the pendant.

    PNG
    media_image5.png
    268
    558
    media_image5.png
    Greyscale


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Porcaro, US 4882915 in view of Weems, 2015/0183471 A1.  Porcaro fails to disclose a magnetic coupling between the first and second part (see the annotated drawing on the subsequent page).  However, Weems discloses using a magnetic coupling in addition to a hinged connection between the first and second parts to ensure that the parts remain coupled.  Therefore, it would have been obvious to add the magnetic coupling to Porcaro’s pendant to ensure an additional safety feature to prevent the parts from undesirably opening.

    PNG
    media_image4.png
    578
    600
    media_image4.png
    Greyscale



Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677